DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/14/2020 has been entered.

Response to Amendment
	At page 7 of the instant Response to Office Action of 8/14/2020, Applicant’s Representative noted that claim 1 has been amended to recite further features associated with random access points (RAPs), and this Examiner notes that support for the same is illustrated in figure 4. Applicant’s Representative asserted that cited Abbas, Kwon and Nystad references fail to anticipate or render obvious the amended claim features with regard to RAPs. 
	Applicant’s Representative further asserted that the previously cited Lainema fails to teach RAPs with regard to face sets as recited.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Said claims recite the recited RAPs may be coded with inter prediction, but this is antithetical to the purpose of RAPs which are at most intra face coded in this context, to provide a temporal access point for random picture reentry, for example. Inter prediction prevents this, rendering the RAP not a random access point, thus this recitation is nonsensical.
Further, the definition of inter prediction as recited in either nonsensical or non limiting, namely a picture is used for the same, but not an intervening picture.
And while Applicant’s Representative has broadened the definition of inter prediction on record in the prosecution history of this application, amendment, or clarifying explanation on record is required in the next Response.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 6-12, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbas (US 2017/0295356) in view of Kwon (US 2011/0187830), in yet further view of Nystad (US 2016/0267702) and Hannuksela (US 10,244,257).

Regarding claim 1, Abbas discloses A method for video encoding or decoding (paragraph 0045 a method of coding disclosed) for a video encoding or decoding system (paragraph 0045 and Figure 2 system for the same) applied to multi-face sequences corresponding to a virtual reality sequence, (Figure 3 showing multiface sequence 320 corresponding to 360 degree VR view 300, also paragraph 0079) the method comprising: receiving input data associated with multi-face sequences corresponding to the virtual reality sequence; (paragraphs 0084 and 0085) and encoding or decoding at least one face sequence of the multi-face sequences. (paragraph 0145 discloses coding at least one portion sequence where portions are understood to correspond to facets, also see Figure 9A) Abbas further discloses wherein one or more syntax elements are signaled in a video bitstream at an encoder side or parsed from the video bitstream at a decoder side, (paragraph 0102 flags signaled from encoder to decoder; flags are transmitted with syntax, thus disclosing flags necessarily discloses the corresponding transport syntax) and wherein each face sequence of the at least one face sequence is a sequence of images for a face at plurality of times and the multi-face sequences are a plurality of face sequences. (figure 3 and paragraph 0045 face sequences for individual facet are across multiple frames over time, and figure 3 shows 6 face sequences)
While Abbas discloses a facet may be independently encoded relative to other facets at paragraphs 0097 and 0106, it unstated if this if for intra prediction or inter prediction across facets, thus Abbas fails to explicitly disclose coding said one face sequence using face-independent coding, wherein the face-independent coding encodes or decodes a target face sequence using prediction reference data derived from previous coded data of the target face sequence only.
However, Kwon teaches region restricted inter prediction for a view sequence, thus teaching wherein the face-independent coding encodes or decodes a target face sequence using prediction reference data derived from previous coded data of the target face sequence only, and therefore as a necessary corollary also teaching coding said one face sequence using face-independent coding. (paragraph 0030, right/left side image portions motion vectors confined to respective right/left regions for generation, thus teaching coding a face sequence based on region data limited to that face)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Kwon to the disclosure of Abbas because Kwon teaches its techniques provide for image quality improvement in the context of different side regions. (paragraph 0040)
Abbas further fails to explicitly disclose wherein said one or more syntax elements indicate a total number of faces in the multi-face sequences, a face index for each face-independent coded face sequence, or both the total number of faces and the face index for each face-independent coded face sequence. 
However, Nystad teaches a face index for a cubic projection to allow individual faces to be identified for signal/graphics processing, thereby when applied to Abbas teaching the recited a face index for each face-independent coded face sequence. (Nystad teaches that each face in a cube map is identified by a face index which may be three bits and is signaled from encoder to decoder, paragraphs 0004, 0006, 0029, 0031, 0032, 0037, 0039; also see paragraph 0136; further while Nystad teaches a cube map at a single point in time, Abbas teaches that the cube map projections are at a frame rate over time such that when combined with the frame rate of Abbas, the face index identifies the face over time as recited) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Nystad to the disclosure of Abbas because Nystad teaches its techniques are to be applied to multi-face graphics operations to provide face identification for processing in a graphics processing pipeline, (paragraphs 0008/0009) as would be known to one of skill in the art.
Finally, Abbas fails to disclose wherein one or more Intra-face sets are coded as random access points (RAPs), and wherein each Intra-face set includes all faces with a same time index.
AS a matter of claim interpretation, this recitation is expansive compassing both intra coding confined to a face, and intra coding across faces; however Hunnuksela cited below teaches both variants of intra coding in RAP context.
However, Hannuksela teaches wherein one or more Intra-face sets are coded as random access points (RAPs), and wherein each Intra-face set includes all faces with a same time index. (shown figure 3, for example at T4, T8; column 15, lines 25-35 IDR, Anchor random access points provided across a face set)
Further the teaching of Hannuksela integrates completely with the combination of Abbas and Kwon, because the base face may be limited to intra coding just as Kwon explicates exclusive face coding. (column 15, lines 30-40) It would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Hannuksela to the disclosure of Abbas because Hannuksela teaches that IDR random access points are known in the art as part of the H.264 standard, among others, (paragraph 0008 lines 60-67) and it would be well known to one of skill in the art to use IDR access points in empirical coding such that necessarily IDR coding would exist in the implementation of Abbas.
Regarding independent claim 16, independent claim 16 is an apparatus claim with features corresponding in scope to claim 1 and is obvious over the combination of Abbas and Kwon with Nystad and Hannuksela for reasons similar to those set forth with regard to claim 1 above. 
Regarding claim 4, Abbas fails to disclose the recited; however, Kwon teaches wherein all of the multi-face sequences are coded using the face-independent coding. (paragraph 0030 left/right side images are mutually exclusive coded) Reason to combine Kwon with Abbas same as for claim 1. 
Regarding claim 5, Abbas discloses wherein one visual reference frame comprising of at least two faces of the multi-face sequences at a given time index (Figure 9A showing faces/facets at a given time index, and visual reference frame is column 920, also see paragraph 0107) is used for Inter prediction, Intra prediction or both by one or more face sequences. (paragraph 0107 intra prediction performed on face/facet 402 based on face/facet 404)
Regarding claim 6, Abbas and Kwon (and Nystad) fail to disclose the recited; however, Hannuksela teaches wherein each RAP is coded using Intra prediction (Shown figures 3 at anchor or IDR points; column 15, lines 25-35 RAP intra coded)) or using Inter prediction, the Inter prediction being based on one or more specific pictures and not a picture between the one or more specific pictures and the RAP in temporal order. (non-limiting as in alternative to intra)
Same rationale for combining and motivation apply as for claim 1 above.
Regarding claim 17, claim 17 is an apparatus claim reciting corresponding apparatus features similar to claim 6 and is rendered obvious by the combination of Abbas and Kwon with Nystad and Hannuksela for reasons similar to those set forth above with regard to claim 6. 
Regarding claim 7, it would have be obvious to one of ordinary skill in the art before the effective filing date of the instant application from Abbas, Kwon, Nystad and Hannuksela wherein when a target specific picture is used for the Inter prediction, all faces in the target specific picture are decoded before the target specific picture is used for the Inter prediction. For example, Abbas teaches encoding a picture in raster scan order as shown in Figure 5A. Thus it would have been obvious to one of ordinary skill in the art from Abbas to analogously decode a picture in raster scan order before beginning inter predication.
Regarding claim 8, Abbas and Kwon (and Nystad) fail to disclose the recited; however, Hannuksela teaches wherein for any target face with a time index after a random access point (RAP), if the target face is coded using temporal reference data, the temporal reference data exclude any non-RAP reference data coded before the random access point. (shown Figure 3, RAP temporally truncated inter prediction to the RAP, this is the definition of RAP; column 15, lines 25-35 coding reset, no prediction from previous temporal data)
Same rationale for combining and motivation apply as for claim 1 above.
Regarding claim 9, Abbas discloses wherein one or more first face sequences are coded using prediction data comprising at least a portion derived from a second face sequence. (paragraph 0107 intra prediction performed on face/facet 402 based on face/facet 404)
Regarding claim 18, claim 18 is an apparatus claim reciting corresponding apparatus features similar to claim 9 which are similarly disclosed by Abbas for reasons similar to those set forth above with regard to claim 9, and thus is rendered obvious by the combination of Abbas and Kwon with Nystad and Hannuksela. 
Regarding claim 10, Abbas discloses wherein one or more target first faces in said one or more first face sequences respectively use Intra prediction derived from a target second face in the second face sequence, (paragraph 0107 intra prediction performed on face/facet 402 based on face/facet 404) wherein said one or more target first faces in said one or more first face sequences and the target second face in the second face sequence all have a same time index. (Figure 9A showing faces/facets at a given time index)
Regarding claim 19, claim 19 is an apparatus claim reciting corresponding apparatus features similar to claim 10 which are similarly disclosed by Abbas for reasons similar to those set forth above with regard to claim 10, and thus is rendered obvious by the combination of Abbas and Kwon with Nystad and Hannuksela. 
Regarding claim 11, Abbas discloses wherein for a current first block at a face boundary of one target first face, the target second face corresponds a neighboring face adjacent to the face boundary of one target first face. (shown Figure 9A, boundary 912 between the first and second faces; also paragraph 0107)
Regarding claim 20, claim 20 is an apparatus claim reciting corresponding apparatus features similar to claim 11 which are similarly disclosed by Abbas for reasons similar to those set forth above with regard to claim 11, and thus is rendered obvious by the combination of Abbas and Kwon with Nystad and Hannuksela. 
Regarding claim 12 which interpreted in accordance with Applicant’s Representative opening the definition of inter prediction in the prosecution history to be more than across time indices, Abbas discloses wherein one or more target first faces in said one or more first face sequences respectively use Inter prediction derived from a target second face in the second face sequence, (paragraph 0150 disclosing inter prediction based across faces) wherein said one or more target first faces in said one or more first face sequences and the target second face in the second face sequence all have a same time index. (Figure 9A and paragraph 0107 disclosing intra prediction across faces at the same time index)
Regarding claim 14, Abbas discloses wherein one or more target first faces in said one or more first face sequences respectively use Inter prediction derived from a target second face in the second face sequence, wherein the target second face in the second face sequence has a smaller time index than any target first face in said one or more first face sequences. (paragraph 0150 inter prediction across faces disclosed as recited with different, and thus compassing smaller time, indexes)

Claims 3, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbas and Kwon in view of Nystad and Hannuksela, in yet further view of Skupin (WO 2014/166964).

Regarding claim 3, Abbas and Kwon with Nystad and Hannuksela fail to explicitly disclose syntax located at the recited levels; however Skupin teaches wherein said one or more syntax elements are located at a sequence level, video level, (page 12, lines 5-15 syntax at the picture level, and thus reading on the recited video level) face level, VPS (video parameter set), SPS (sequence parameter set), or APS (application parameter set) of the video bitstream. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teaching of Skupin with Abbas and Kwon with Nystad and Hannuksela because Skupin teaches its taught techniques improve multi-view coding, (page 2, lines 5, 6) and use of at least video level syntax signaling is well known.
Regarding claim 13 depending from claim 12, as discussed above with regard to claim 12, Abbas discloses both inter and intra prediction across faces, including adjacent faces. (See Figure 9A, paragraphs 0107 and 0150, for example) Abbas fails to disclose motion vectors. Kwon teaches motion vectors, and mentions that motion vectors may traverse views and view boundaries, but teaches to confine motion vectors to viewpoints to prevent blending of viewpoints at view point boundaries, for example. (paragraph 0030) Thus, the combination of Abbas and Kwon could be argued to fail to teach wherein for a current first block in one target first face in one target first face sequence with a current motion vector (MV) pointing to a reference block across a face boundary of one reference first face in said one target first face sequence, the target second face corresponds a neighboring face adjacent to the face boundary of one reference first face, as a whole. However, Skupin teaches motion vectors in the context of inter view prediction across views (page 44, lines 1-10; page 29, line 5), and further teaches that temporal prediction, and thus motion vectors may be unrestricted. Page 12, lines 20-35. Thus, the combination of Skupin with Abbas and Kwon teaches wherein for a current first block in one target first face in one target first face sequence with a current motion vector (MV) pointing to a reference block across a face boundary of one reference first face in said one target first face sequence, the target second face corresponds a neighboring face adjacent to the face boundary of one reference first face because Abbas discloses inter prediction across adjacent faces, and Skupin teaches using motion vectors across views, which when applied to Abbas, teaches motion vectors across adjacent faces. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teaching of Skupin with Abbas and Kwon with Nystad and Hannuksela because Skupin teaches its taught techniques improve multi-view coding. (page 2, lines 5, 6)
Regarding claim 15 depending from claim 14, claim 15 recites similar features to claim 13, namely wherein for a current first block in one target first face in one target first face sequence with a current motion vector (MV) pointing to a reference block across a face boundary of one reference first face in said one target first face sequence, the target second face corresponds a neighboring face adjacent to the face boundary of one reference first face. And these features are taught by the combination of Skupin with Abbas and Kwon with Nystad and Hannuksela for the reasons set forth above with regard to claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
At least-
Chen (US 2013/0114705);
Pandit (US 2009/0268816);
Choi (US 2008/0253671); and 
Nakamura (US 2008/0089428) make clear that RAP is notoriously well known in multi-view coding.                                                                                                                                                                                  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401.  The examiner can normally be reached on Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485   

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485    
February 20, 2021